DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the application	
This office action is response the amendment and argument filed on 12/14/2020.  The current statuses of the claims in the application are as follow: claims 1-20 are still pending and no claims have been withdrawn/cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/422,511, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘511 provisional application failed to provide a teaching for the following limitation of:
--displaying on a display device the virtual avatar overlaid relative to a virtual target, , wherein the virtual target is configured to illustrate a proper form of the athletic movement, such that if the first user performing the proper form of the athletic movement, then a portion of the contiguous area is within the virtual target;

providing virtual target in which the virtual avatar can extend a selected one or more of the plurality of appendage-like sub-areas representing appendages of the human  subject;
generating a feedback score based on, at least in part, the amount of overlap.—
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 8, 10, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of U.S. Patent No. 9,358,426, in view of Alessandri et al US 8,911,328, in view of Zavadsky et al 7,967,728, in view of Oliver US 2009/0118100 and further in view of Mortimer et al US 2009/0062092

Claims 1, 12 and 17:  Claim 1 and 3 of the ‘426 patent application provides a teaching of the following:
 providing instructions to a user to perform an athletic movement (see claim 1 line 2-3 “prompting a first user to perform at least one exercise”);
monitoring with at least a first sensor the user performing the athletic movement (see claim 1 line 4-5“monitoring with monitoring device…”);
generating a virtual avatar of the user during the user's performance of the athletic movement, the avatar having a contiguous area shaped like a human subject, wherein the contiguous area comprises a plurality of appendage-like sub-areas representing appendages of the human subject (claim 1 line 9-11 “first virtual avatar includes a plurality of appendages”);
displaying on a display device the virtual avatar overlaid relative to a virtual target, , wherein the virtual target is configured to illustrate a proper form of the athletic movement, such that if the first user performing the proper form of the athletic movement, then a portion of the contiguous area is within the virtual target (see claim 1 line 17-25);


	However, the Allesandri reference provides a teaching of determining, by a processor, an amount of overlap between the virtual avatar and the virtual target (see col. 19:10-20); and the Allesandri reference provides a teaching of generating a feedback score based on, at least in part, the amount of overlap in the secondary embodiment (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user.     
	The ‘426 patent is silent on the teaching that the first sensor is accelerometer.  However, the Zadasky the first sensor is accelerometer (see col. 8:55-60 information about exercise: number of reps performed, energy used, current distance between handles, the pulse, position and velocity from the accelerometer).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of the first sensor is accelerometer, as taught by Zadasky, in order to provide additional information with regards to the motion of the exercise (see col. 4:15-30).  
	The ‘426 patent is silent on the teaching that feedback score is generated in real time.  However, the Oliver reference provides a teaching of feedback score is generated in real time (paragraph 47 score are computed in real-time).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘426 reference with feature of  feedback score is generated in real time, as taught by Oliver, in order to provide real-time feedback to the user.   

While the 426 patent provides a teaching of providing virtual target in which the virtual avatar can extend a selected one or more of the plurality of appendage-like sub-areas representing appendages of the human  subject (see claim 1 line 17-25), the ‘426 patent is silent is silent where the “the virtual target comprising a ring shape”.  However, the Mortimer reference provides a known teaching of where the “the virtual target 

With respect to specific limitation that the 3-D ring.  The examiner takes the position that the exact shape of the ring whether it is 3-D or some other shape is a matter of non-functional descriptive printed matter.  A review of the applicant’s specification is silent on a functional relationship between the printed matter (the ring/3-D ring) and the substrate (the computer display).  Since it has been determined that limitation of the 3-D ring do not relate to a new and nonobvious functional relationship between the printed matter and the substrate/method no patentable weight can be given.   
 
Claim 2:  Claim 4 of the ‘426 patent application provides a teaching of generating the virtual target, wherein a size of the virtual target is based, at least in part, according to a skill level determined for the user. 
Claim 3:  Claim 4 of the ‘426 patent application provide a teaching wherein the skill level of the first and second user is determined. 
Claim 8:  The ‘426 reference is silent on the teaching of determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target, wherein the feedback score is based, at least in part, on the virtual target score.  However, the Allesandri reference provides a teaching determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target, wherein the feedback score is based, at least in part, on the virtual target score (see col. 19:10-20).   Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of determining a virtual target score based on a measuring whether the user moved a body part to coincide 
Claim 10:  The 426 reference reference is silent on the teaching of determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target, wherein the feedback score is based on the overlap score.  However, the Allesandri reference provides a teaching of determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target, wherein the feedback score is based on the overlap score (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘426 reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user.     

Claims 4-6, 9, 14-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 4 of U.S. Patent No. 9,358,426 and in view of Alessandri et al US 8,911,328, in view of Zavadsky et al 7,967,728,  in view of Oliver US 2009/0118100, in view of Mortimer et al US 2009/0062092  and further in view of  US Snook et al 2010/0306712

Claims 4, 14:  The ‘426 patent is silent on the teaching of provid(ing) a teaching of plurality of images from an image capture device, and wherein the method further comprises:
processing subsections of at least one image from the plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections.
The Snook reference provides a teaching of provid(ing) a teaching of plurality of images from an image capture device (see paragraph 43 one or more physicals camera) and  processing subsections of at least one image from the plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections (see paragraph 175 “include a direct instruction regarding the differences between the two gestures, such as on-display text that reads, "Your hands must be 12-18” apart. Your hands appear to be too far apart. Try bringing them closer together”).   

Claims 5, 15:  The ‘426 patent is silent on the teaching of identifying a subsection in which the amount of overlap is less than a predetermined threshold.  However, the Snook et al reference provides a teaching of the amount of overlap is less than a predetermined threshold (see paragraph 61 parameters that needs to be met and paragraph 176 “arrows or highlighted sections of the visual representation of the user may indicate proper gesturing“).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 426 patent reference with the feature of identifying a subsection in which the amount of overlap is less than a predetermined threshold, as taught by Snook, in order to provide a more intuitive feedback to the user.   
Claim 6:  Claim 1 of the ‘426 patent application provides where the subsection is magnified (see claim 1 paragraph 5 where a particular appendages is made larger than the rest of the other areas).   
Claims 9, 16:  The ‘426 patent reference is silent on the teaching of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score.
However, the Snook reference provides a teaching of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score (see paragraph 108 “hip angle and threshold angle between hip). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘426 patent with the feature of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic 
Claim 20:  The ‘426 reference is silent on the teaching of determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target and determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target.  
However, the Allesandri reference provides a teaching of determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target (see col. 19:10-20) and determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target (see col. 18:55-62).  
Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target and determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target, wherein the feedback score is based, at least in part, on the virtual target score, as taught by Allesandri, in order to provide a more objective feedback to the user.     
The Allesandri reference is silent on the teaching of an angle score based on a comparing an angle between two body and a desired angle between the two body parts.  However, the Snook reference provides a teaching of  an angle score based on a comparing an angle between two body and a desired angle between the two body parts (see paragraph 108 “hip angle and threshold angle between hip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘426 patent with the feature of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score, as taught by Snook, in order to provide a more intuitive feedback to the user.
.


Claims 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 4 of U.S. Patent No. 9,358,426, in view of Alessandri et al US 8,911,328, in view of Zavadsky et al 7,967,728,  in view of Oliver US 2009/0118100, in view of  Mortimer et al US 2009/0062092 and further in view of  Homsi US 2012/0130515

Claim 7:  claims 3 of the ‘426 provides a teaching of communicating a feedback score via the network. 
However, the 426 reference is silent on the teaching of ranking the user relative to at least one other user who performed the athletic movement.   However, the Homsi reference, in the same field of endeavor of evaluating an athletic score, provides a teaching of ranking the user relative to at least one other user who performed the athletic movement (see paragraph 106 rank for each test).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .  

Claims 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 4 of U.S. Patent No. 9,358,426,  in view of Alessandri et al US 8,911,328, , in view of Zavadsky et al 7,967,728,  in view of Oliver US 2009/0118100, in view of Mortimer et al US 2009/0062092 and further in view of  Bizzi US 5,846,086
Claims 13 and 18:  The ‘426 reference is silent on the teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target.  However, the Bizzi reference provides a teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target  (see col. 8:15-25 skill level of student is being matched with skill level of the teacher).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of determining a skill level based on an amount of overlap between the virtual avatar and virtual target, as taught by the Bizzi reference in order ensure that the feedback material is appropriate with the user’s skill level.   
	The 426 reference is silent on the teaching of generating a feedback score based on, at least in part, the amount of overlap in the preferred embodiment.  However, the Allesandri reference provides a teaching of generating a feedback score based on, at least in part, the amount of overlap in the secondary embodiment (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user.     
	The Allesandri is silent on the teaching of the virtual target is associated with a threshold.  However, the Snook et al reference provides a teaching of the virtual target is associated with a threshold (see paragraph 61 parameters that needs to be met).  Therefore, it would have been obvious to one of ordinary skill in the art .   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While the applicant’s specification and drawing, as submitted on 01/13/2020, shows a ring/circle (see FIG 10A and 10B item 1002C) through which the virtual avatar can extend one or more appendages like subareas, it is silent on the showing of a three dimensional ring.    Furthermore, the applicant’s specification is also silent on the existence of a three dimensional ring.  Instead, the specification only refers to item 1002A-C simply as a virtual target.  

    PNG
    media_image1.png
    607
    549
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alessandri et al US 8,911,328, in view of Zavadsky et al 7,967,728, in view of Oliver US 2009/0118100 and further in view of Mortimer et al US 2009/0062092
Claims 1, 12 and 17:  The Alessandri et al reference provides a teaching of:
providing instructions to a user to perform an athletic movement (see col. 5:30-40 providing feedback to the user during the performance of an athletic exercise);
monitoring with at least a first sensor the user performing the athletic movement (see col. 4:60-65 “video camera to capture image of the user …”;
generating a virtual avatar of the user during the user's performance of the athletic movement, the avatar having a contiguous area shaped like a human subject, wherein the contiguous area comprises a plurality of appendage-like sub-areas representing appendages of the human subject (see col. 8:55-65 “avatar trainer“  and FIG. 7 item 11 and 12. As it can be seen item 11 and 12 shows avatar with all of the appendages of a human);
displaying on a display device the virtual avatar overlaid relative to a virtual target, , wherein the virtual target is configured to illustrate a proper form of the athletic movement, such that if the first user performing the proper form of the athletic movement, then a portion of the contiguous area is within the virtual target (see FIG. 7 item 11 the sense image of the user is overlaid on top of the reference image 12.);
determining, by a processor, an amount of overlap between the virtual avatar and the virtual target (see col. 19:10-20); and

The Allesandri reference is silent on the teaching of generating a feedback score based on, at least in part, the amount of overlap in the preferred embodiment and if the feedback score is in real time.  However, the Allesandri reference provides a teaching of generating a feedback score based on, at least in part, the amount of overlap in the secondary embodiment (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user.     
	The Allesandri reference  is silent on the teaching that the first sensor is accelerometer.  However, the Zadasky the first sensor is accelerometer (see col. 8:55-60 information about exercise: number of reps performed, energy used, current distance between handles, the pulse, position and velocity from the accelerometer).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of the first sensor is accelerometer, as taught by Zadasky, in order to provide additional information with regards to the motion of the exercise (see col. 4:15-30).  
	The ‘Allesandri reference is silent on the teaching that feedback score is generated in real time.  However, the Oliver reference provides a teaching of feedback score is generated in real time (paragraph 47 score are computed in real-time).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with feature of  feedback score is generated in real time, as taught by Oliver, in order to provide real-time feedback to the user.   
While the Allesandri provides a teaching of providing virtual target in which the virtual avatar can extend a selected one or more of the plurality of appendage-like sub-areas representing appendages of the human  subject (see FIG. 7 item 11 the sense image of the user is overlaid on top of the reference image 12), the Allesandri reference is silent is silent where the “the virtual target comprising a ring shape”.  However, the Mortimer reference provides a known teaching of where the “the virtual target comprising a ring shape” (see 
With respect to specific limitation that the 3-D ring.  The examiner takes the position that the exact shape of the ring whether it is 3-D or some other shape is a matter of non-functional descriptive printed matter.  A review of the applicant’s specification is silent on a functional relationship between the printed matter (the ring/3-D ring) and the substrate (the computer display).  Since it has been determined that limitation of the 3-D ring do not relate to a new and nonobvious functional relationship between the printed matter and the substrate/method no patentable weight can be given.
Claim 8:  The Allesandri reference provides a teaching of determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target, wherein the feedback score is based, at least in part, on the virtual target score (see col. 19:10-20).  
Claim 10:  The Allesandri reference provides a teaching of determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target, wherein the feedback score is based on the overlap score (see col. 18:55-62).     

Claims 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentab/le over Alessandri et al US 8,911,328, in view of Zavadsky et al 7,967,728, in view of Oliver US 2009/0118100, in view of Mortimer et al US 2009/0062092 and in view of Bizzi US 5,846,086
Claims 3:  The Allesandri reference is silent on the teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target.  However, the Bizzi reference provides a teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target  (see col. 8:15-25 skill level of student is being matched with skill level of the teacher).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of determining a skill level based on an amount of overlap between the virtual avatar and virtual target, as taught by the Bizzi reference in order ensure that the feedback material is appropriate with the user’s skill level.   
  
Claims 4-5, 9, 14-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alessandri et al US 8,911,328, in view of Zavadsky et al 7,967,728, in view of Oliver US 2009/0118100. in view of Mortimer et al US 2009/0062092 and further in view of US Snook et al 2010/0306712
Claims 4, 14:  The Allesandria reference is silent on the teaching of provid(ing) a teaching of plurality of images from an image capture device, and wherein the method further comprises:
processing subsections of at least one image from the plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections.
The Snook reference provides a teaching of provid(ing) a teaching of plurality of images from an image capture device (see paragraph 43 one or more physicals camera) and  processing subsections of at least one image from the plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections (see paragraph 175 “include a direct instruction regarding the differences between the two gestures, such as on-display text that reads, "Your hands must be 12-18” apart. Your hands appear to be too far apart. Try bringing them closer together”).   
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri et al with feature of provid(ing) a teaching of 
Claims 5, 15:  The Allesandri is silent on the teaching of identifying a subsection in which the amount of overlap is less than a predetermined threshold.  However, the Snook et al reference provides a teaching of the amount of overlap is less than a predetermined threshold (see paragraph 61 parameters that needs to be met and paragraph 176 “arrows or highlighted sections of the visual representation of the user may indicate proper gesturing“).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of identifying a subsection in which the amount of overlap is less than a predetermined threshold, as taught by Snook, in order to provide a more intuitive feedback to the user.   
Claims 9, 16:  The Allesandri reference is silent on the teaching of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score.
However, the Snook reference provides a teaching of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score (see paragraph 108 “hip angle and threshold angle between hip). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of determining an  angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score, as taught by Snook, in order to provide a more intuitive feedback to the user.   
Claim 20:  The Allesandri reference provides a teaching of determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target (see col. 19:10-20) and determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target (see col. 18:55-62).  
The Allesandri reference is silent on the teaching of an angle score based on a comparing an angle between two body and a desired angle between the two body parts.  However, the Snook reference provides a teaching of  an angle score based on a comparing an angle between two body and a desired angle between the two body parts (see paragraph 108 “hip angle and threshold angle between hip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score, as taught by Snook, in order to provide a more intuitive feedback to the user.
The prior art combination of Allesandri and Snook is silent on the teaching wherein the feedback score is based on a weighted sum of the angle score, the virtual target score and the overlap score.  However, the examiner takes the position that taking an weighted sum between three different scores would be considered to be something that is old and well known by one of ordinary skilled in the art.  A weighted sum of the angle score, the virtual target score and the overlap score can simply be interpreted as a simple average (or mean) of the three scores.  By definition, a mean is calculated as a weighted sum with all the weight equal to 1.  As such, the examiner takes OFFICIAL NOTICE on the feature of “wherein the feedback score is based on a weighted sum of the angle score, the virtual target score and the overlap score”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of  wherein the feedback score is based on a weighted sum of the angle score, the virtual target score and the overlap score in order to summarize a large amount of data into a singular value and indicate there are variability around this single value within the original data.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alessandri et al US 8,911,328, in view of Zavadsky et al 7,967,728, in view of Oliver US 2009/0118100, in view of Mortimer et al US 2009/0062092 and further in view of  Homsi US 2012/0130515
Claim 7:  The Allesandri reference, in a different embodiment, provides a teaching of provides a teaching of: communicating the feedback score via a network (see col. 18:55-62).  
However, the Allesandria reference is silent on the teaching of ranking the user relative to at least one other user who performed the athletic movement.   However, the Homsi reference, in the same field of endeavor of evaluating an athletic score, provides a teaching of ranking the user relative to at least one other user who performed the athletic movement (see paragraph 106 rank for each test).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of ranking the user relative to at least one other user who performed the athletic movement, as taught by Homsi, providing an objective measurement to measure the performance of an athelete (see paragraph 6 and 9).  

Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alessandri et al US 8,911,328, in view of Zavadsky et al 7,967,728, in view of Oliver US 2009/0118100, in view of Mortimer et al US 2009/0062092 and in view of Bizzi US 5,846,086
Claims 13 and 18:  The Allesandri reference is silent on the teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target.  However, the Bizzi reference provides a teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target  (see col. 8:15-25 skill level of student is being matched with skill level of the teacher).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	Specifically for claim 13 and 18, the Allesandri reference is silent on the teaching of generating a feedback score based on, at least in part, the amount of overlap in the preferred embodiment.  However, the Allesandri reference provides a teaching of generating a feedback score based on, at least in part, the amount of overlap in the secondary embodiment (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user.     
	The Allesandri is silent on the teaching of the virtual target is associated with a threshold.  However, the Snook et al reference provides a teaching of the virtual target is associated with a threshold (see paragraph 61 parameters that needs to be met).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of identifying a subsection in which the amount of overlap is less than a predetermined threshold, as taught by Snook, in order to provide a more intuitive feedback to the user.   

Allowable Subject Matter
The examiner notes that claims 6, 15 and 19 are not rejected under 35 U.S.C 103(a).  The following is a statement of reasons for the indication of allowable subject matter:  
(on claim 6) While the Snook reference provides a teaching of identifying a subsection of in which the amount of overlap is less than a predetermined threshold (see rejection of claim 5 above)  It is silent on any teaching of magnifying said identified sub-section.  On the other hand, the Pryor 
(on claim 15 and 19) The same rationale that is applied on claim 6 are also applied here since both claim 15 and 19 contain a similar limitation to claim 6.  


Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant’s argument, or lack thereof, on the obviousness double patenting (ODP) rejection have been reviewed.  The applicant request the rejection is held in abeyance, as such, the examiner will maintain the ODP rejection. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J UTAMA/Primary Examiner, Art Unit 3715